                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
     

    TERRY RICHARDS,                                      Case No. 18‐CV‐1201 (NEB/DTS) 
                                                                         
                   Plaintiff,                                            
                                                                         
    v.                                                  ORDER ACCEPTING REPORT AND 
                                                             RECOMMENDATION 
    TOM ROY, KATHRYN HALVORSON, 
    NOLA KAROW, NANETTE LARSON, 
    JODY OHNSTAD, RHONDA 
    THOMPSON, CENTURION OF 
    MINNESOTA LLC, DOCTOR DAVID 
    PAULSON, DARIN HAUGLAND, 
    ITASCA GRAND COUNTY JAIL, and 
    ITASCA GRAND CLINIC HOSPITAL, 
     
                   Defendants. 
     

        The  Court  has  received  the  December  18,  2018  Report  and  Recommendation  of 

United States Magistrate Judge David T. Schultz. [ECF No. 28.] No party has objected to 

that Report and Recommendation, and the Court therefore reviews it for clear error. See 

Fed.  R.  Civ.  P.  72(b);  Grinder  v.  Gammon,  73  F.3d  793,  795  (8th  Cir.  1996)  (per  curiam). 

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT: 

1. The Report and Recommendation [ECF No. 28] is ACCEPTED; 

2. Plaintiff Terry Richard’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE 

pursuant to Fed. R. Civ. P. 41(b); and 
3. Defendants’ Motion to Dismiss [ECF No. 18] is DENIED AS MOOT. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: January 18, 2019                    BY THE COURT: 
 
                                           s/Nancy E. Brasel                
                                           Nancy E. Brasel 
                                           United States District Judge 
 
